                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS


UNITED STATES OF AMERICA,

                             Plaintiff,             :      Case Nos. 2:16-cr-059
                                                                     2:18-cv-120


                                                           District Judge Michael H. Watson
       -   vs   -                                          Magistrate Judge Michael R. Merz

RAMONE L. WRIGHT,


                             Defendant.             :



                     REPORT AND RECOMMENDATIONS


       This is a case initiated by a Motion to Vacate under 28 U.S.C. § 2255 filed by Defendant

Ramone Wright on February 14, 2018 (ECF No. 60). On June 13, 2018, the United States filed its

Answer (ECF No. 77). Defendant then filed his Traverse on July 5, 2018, making the case ripe

for decision (ECF No. 80). The Magistrate Judge reference in the case was recently transferred to

the undersigned to help balance the workload in the District (Order, ECF No. 83).



Litigation History

       Defendant was indicted March 17, 2016, on two counts of violating the Hobbs Act, 18

U.S.C. § 1951, and two counts of brandishing a firearm in the course of the Hobbs Act violations

(Indictment, ECF No. 12). The trial was continued on a number of occasions, in part because of
                                               1
change of counsel and in part to permit a psychiatric evaluation and competency determination.

Ultimately the Defendant entered into a written Plea Agreement with the United States which

provides in pertinent part that Defendant would plead guilty to the four counts in the Indictment

with an agreed sentence of fifteen years imprisonment, pursuant to Fed. R. Crim. P. 11(c)(1)(C).

As part of the Plea Agreement, Wright waived his right to appeal or file for collateral relief, but

retaining the right to go forward with claims of ineffective assistance of trial counsel or

prosecutorial misconduct (ECF No. 39).

       After the required colloquy under Fed. R. Crim. P. 11 (ECF No. 52), Judge Watson

accepted Wright’s pleas as contemplated by the Plea Agreement and found him guilty. After

considering a presentence investigation report, Judge Watson imposed the agreed-upon sentence

(ECF No. 49). Wright appealed, but the Sixth Circuit dismissed the appeal because the Notice of

Appeal was untimely filed. United States v. Wright, No. 17-3642 (6th Cir. Sept. 1, 2017)

(unreported; copy at ECF No. 56). Wright next filed the instant Motion to Vacate, pleading two

grounds for relief:

               Ground One: Ineffective Assistance of Counsel

               Supporting Facts: Mr. Ramone L. Wright was denied his Sixth
               Amendment right to effective assistance of counsel that guaranteed
               by the Constitution when court-appointed counsel Mr. Kevin Durkin
               knowingly allowed Mr. Ramone L. Wright to have a (Plea
               Agreement) while on the prescription drug (Remeron) that affected
               Mr. Ramone L. Wright to understand anything doing [sic] the plea
               agreement proceeding. See Plea Agreement Docket #50 filed 5-8-
               2017 page 4 of 19 page no. 160 (Remerson) make [sic] people who
               take it disorientated [sic] with hallucination.

               Ground Two: Ineffective Assistance of Counsel

               Supporting Facts: Mr. Ramone L. Wright was denied his Sixth
               Amendment right to effective assistance of counsel that guaranteed

                                                2
               by the Constitution when counsel Kevin Durkin failed to review Mr.
               Ramone L. Wright Presentence Investigation Report with him and
               counsel failed to make any (objection) at sentencing that
               prejudice[d] Mr. Ramone L. Wright at sentencing.

(Motion, ECF No. 60, PageID 195-96.)



Positions of the Parties



       The United States responds to Wright’s ineffective assistance of trial counsel assertions by

asserting that both the transcript of the plea proceeding and the Declaration of Kevin Durkin show

that Durkin did not provide ineffective assistance of trial counsel. (Answer, ECF No. 77, citing

Declaration, ECF No. 79.)

       In his Traverse, Wright makes the point that at the plea hearing, he said in open court that

he was on Remeron. He then recites facts about the length of a recess, his wavering about pleading

guilty or going to trial, and comments made by the judge, Mr. Durkin, and the prosecutor during

that hearing. He concludes by arguing his plea was not knowing, intelligent, and voluntary,

claiming he had good reason to go to trial (ECF No. 80, PageID 283-85.) He attaches a three-page

description of Remeron, apparently from the Walters Kluwer online clinical drug information web

site. Id. at PageID 286-88. He then attaches an unsworn affidavit supporting his claim that his

plea was not knowing, intelligent, and voluntary with a one-page excerpt from the plea colloquy

(PageID 289-90). PageID 291-92 are labeled as an Affidavit, but are unsworn and unsigned.

PageID 294 purports to be a page from ECF No. 51, but it is not. PageID 295 is a half-page

document labeled Memorandum of Facts. PageID 296-304 are copies of various documents from

the record. PageID 305-13 appear to be various documents exchanged between Wright and

Durkin. PageID 314 is labeled “Statements of Facts” and has attached PageID 170 from the plea

                                                3
colloquy. PageID 316 is labeled “Government’s Answer to Petitioner’s 28 U.S.C. 2255 Motion”

and has an attached page from the Plea Agreement. The conclusion states again that Durkin knew

Wright’s judgment was affected by the medication (PageID 318). Wright claims he was both in

fear of his life and suicidal during the plea colloquy and “agreed to plead guilty because he feared

his Lawyers advise [sic].” Id.



                                    Legal Standard


       Both of Wright’s claims purport to be for ineffective assistance of trial counsel. The

governing standard for ineffective assistance of trial counsel was adopted by the Supreme Court

in Strickland v. Washington, 466 U.S. 668 (1984):

               A convicted defendant's claim that counsel's assistance was so
               defective as to require reversal of a conviction or death sentence has
               two components. First, the defendant must show that counsel's
               performance was deficient. This requires showing that counsel was
               not functioning as the "counsel" guaranteed the defendant by the
               Sixth Amendment. Second, the defendant must show that the
               deficient performance prejudiced the defense. This requires
               showing that counsel's errors were so serious as to deprive the
               defendant of a fair trial, a trial whose result is reliable. Unless a
               defendant makes both showings, it cannot be said that the conviction
               or death sentence resulted from a breakdown in the adversary
               process that renders the result unreliable.

466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

Knowles v. Mirzayance, 556 U.S.111 (2009).

       With respect to the first prong of the Strickland test, the Supreme Court has commanded:

               Judicial scrutiny of counsel's performance must be highly
               deferential. . . . A fair assessment of attorney performance requires

                                                 4
               that every effort be made to eliminate the distorting effects of
               hindsight, to reconstruct the circumstances of counsel=s challenged
               conduct, and to evaluate the conduct from counsel=s perspective at
               the time. Because of the difficulties inherent in making the
               evaluation, a court must indulge a strong presumption that counsel's
               conduct falls within a wide range of reasonable professional
               assistance; that is, the defendant must overcome the presumption
               that, under the circumstances, the challenged action "might be
               considered sound trial strategy."

466 U.S. at 689.

       As to the second prong, the Supreme Court held:

               The defendant must show that there is a reasonable probability that,
               but for counsel's unprofessional errors, the result of the proceeding
               would have been different. A reasonable probability is a probability
               sufficient to overcome confidence in the outcome.

466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168 (1986); Wong v. Money, 142 F.3d

313, 319 (6th Cir. 1998); Blackburn v. Foltz, 828 F.2d 1177 (6th Cir. 1987). See generally

Annotation, 26 ALR Fed 218.



                                           Analysis



Involuntary Plea



       Much of Wright’s argument in his Traverse is centered on a claim that his guilty plea was

not knowing, intelligent, and voluntary. A plea of guilty or no contest is valid if, but only if, it is

entered voluntarily and intelligently, as determined by the totality of the circumstances. Brady v.

United States, 397 U.S. 742, 748 (1970); Boykin v. Alabama, 395 U.S. 238, 242-44 (1969); Abdus-

Samad v. Bell, 420 F.3d 614, 631 (6th Cir. 2005); King v. Dutton, 17 F.3d 151 (6th Cir. 1994);


                                                  5
Riggins v. McMackin, 935 F.2d 790, 795 (6th Cir. 1991); Berry v. Mintzes, 726 F.2d 1142, 1146

(6th Cir. 1984).

        However, “the voluntariness and intelligence of a guilty plea can be attacked on collateral

review [i.e., in a 2255 motion] only if first challenged on direct review.” Bousley v. United States,

523 U.S. 614 (1998). Wright gave up his right to make any challenge on direct review by agreeing

in the Plea Agreement that he would not appeal, with exceptions not material here. A defendant

in a federal criminal case may waive his right to appeal so long as the waiver is valid. United

States v. Morrison, 852 F.3d 488, 490 (6th Cir. 2017); United States v. Beals, 698 F.3d 248, 255

(6th Cir. 2012); United States v. Toth, 668 F.3d 374, 378 (6th Cir. 2012); United States v. Wilson,

438 F.3d 672, 673 (6th Cir. 2006); United States v. Calderon, 388 F.3d 197, 199 (6th Cir. 2004);

United States v. Fleming, 239 F.3d 761, 763-64 (6th Cir. 2001).



Ground One: Ineffective Assistance of Trial Counsel at Plea Proceeding



        In his First Ground for Relief, Wright asserts Durkin was ineffective for letting him plead

guilty while under the influence of Remeron.

        Certainly the fact that Wright was taking Remeron was not a secret. Wright himself

announced it aloud in the plea proceedings. Moreover, it was apparently not illicitly taken: it is a

prescription drug and Wright was in custody, so presumably taking it under custodial supervision.

        In addition, any alleged impact on Wright’s judgment is not corroborated. He himself told

Judge Watson that it did not affect his judgment (Transcript 12/21/2016, ECF No. 52, PageID

160), and Durkin avers in his Declaration that it did not appear to have any adverse effect on




                                                 6
Wright’s judgment. The Clinical Drug Information supplied by Wright does not suggest that

Remeron is a narcotic, but rather that it is an antidepressant (see ECF No. 80, PageID 286).

        Prior to the plea colloquy, Wright had received a psychiatric evaluation and been found

competent to stand trial, both by the evaluators and by Judge Watson. Durkin specifically avers

that he had seen no deterioration in Wright’s mental condition since his return from the evaluation.

The Magistrate Judge also notes that the Plea Agreement itself was signed December 5, 2016,

sixteen days before the plea colloquy.

        It certainly is not per se deficient performance to allow a client to plead guilty while under

the influence of a mood-altering prescribed medication. Indeed, if the medication is prescribed to

help stabilize a client’s mood, it would be inadvisable and perhaps deficient performance to

attempt to have him or her weaned from the medication prior to a plea.

        In sum, Wright has not established that Durkin performed deficiently in the plea colloquy

process.

        Nor has he established any prejudice. The Plea Agreement provided a very substantial

“discount” from the sentences Wright would have faced had he lost at trial.1 The sentence was

agreed upon, so that if Judge Watson imposed a higher sentence, he had the ability to withdraw

his plea.

        Wright suggests he could have won at trial, but the statement of facts indicates there were

two law enforcement eyewitnesses to his participation in the robbery of the O’Reilly Auto Parts

Store (Tr., ECF No. 52, PageID 170). Mr. Durkin indicated there was no disagreement with the

statements of facts as to the O’Reilly store or the IGA in Count 3, and Wright agreed with that

statement. Id. at PageID 171-72.


1
 Judge Watson advised Wright that the maximum possible penalty was four twenty-year sentences (Transcript,
12/21/2016, ECF No. 52, PageID 159).

                                                      7
       Apart from the alleged impact of the Remeron, Wright alleges in his Traverse that Durkin

somehow coerced him into pleading guilty. Indeed, at one point during the plea colloquy, he stated

he wanted to go to trial, although he withdrew from that position after discussion with Durkin and

the prosecutor during a recess. However, Wright did not attempt to withdraw his plea at any time

after he entered it and before sentencing. Nor did he attempt to do so after sentencing.

       Accordingly, Wright has not established that Durkin provided ineffective assistance of trial

counsel in the plea process.



Ground Two: Ineffective Assistance at Sentencing



       In his Second Ground for Relief, Wright claims he received ineffective assistance of trial

counsel from Mr. Durkin at sentencing because Durkin did not review the Presentence

Investigation Report with him and raised no objections at sentencing.

       In his Declaration, Durkin avers that he spent an hour to review the PSI with Wright on

January 23, 2017, and another fifty-four minutes on January 31, 2017, after which Wright had no

objections. (ECF No. 79, PageID 281, ¶ 9.) Wright offers no rebuttal to that point. Wright

furthermore offers no objections which, in the exercise of zealous representation, Mr. Durkin

should have raised at sentencing.

       Wright also shows no prejudice with respect to his ineffective assistance of trial counsel

claims in Ground Two. He pleaded guilty pursuant to Fed. R. Crim.P 11(c)(1)(C) and had an

agreed sentence which is the sentence actually imposed. No objections Durkin could have made

during the presentence investigation or at sentencing would have affected that agreement.




                                                8
Conclusion



       Ramone L. Wright’s two Grounds for Relief are without merit and should be dismissed

with prejudice. Because reasonable jurists would not disagree with this conclusion, Petitioner

should be denied a certificate of appealability and the Court should certify to the Sixth Circuit that

any appeal would be objectively frivolous and therefore should not be permitted to proceed in

forma pauperis.



May 9, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party=s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474
U.S. 140, 153-55 (1985).




                                                  9
